Order entered August 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00361-CV

                           IN THE INTEREST OF N.E., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-13599-Z

                                      No. 05-15-00363-CV

                  IN THE INTEREST OF K.G., M.G., Ma.G., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-17435-Z

                                           ORDER
       The Court DIRECTS the Clerk to remove these appeals from the July 31, 2015

submission docket and to set them for submission on September 2, 2015, without oral argument,

before the same panel consisting of Justice Francis, Justice Lang-Miers, and Justice Whitehill.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE